Citation Nr: 1111788	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-06 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II and due to herbicide exposure.

3.  Entitlement to service connection for a heart disorder, to include as secondary to diabetes mellitus type II and due to herbicide exposure.

4.  Entitlement to service connection for a dental disability, to include as secondary to diabetes mellitus type II and due to herbicide exposure.

5.  Entitlement to service connection for cataracts, to include as secondary to diabetes mellitus type II and due to herbicide exposure.

6.  Entitlement to service connection for diabetic neuropathy, to include as secondary to diabetes mellitus type II.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970.  Further, the record indicates he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the claims.

The RO in Atlanta, Georgia, currently has jurisdiction over the Veteran's VA claims folder.


FINDINGS OF FACT

1.  The record does not reflect the Veteran was exposed to herbicides during his active service.

2.  The preponderance of the competent medical and other evidence of record does not reflect that the Veteran's diabetes mellitus type II was incurred in or otherwise the result of his active service.

3.  The preponderance of the competent medical and other evidence of record does not reflect that the Veteran's hypertension was incurred in or otherwise the result of his active service.

4.  The preponderance of the competent medical and other evidence of record does not reflect that the Veteran's heart disorder was incurred in or otherwise the result of his active service.

5.  The competent medical evidence of record does not reflect that the Veteran currently has a dental disability.

6.  The preponderance of the competent medical and other evidence of record does not reflect that the Veteran's cataracts was incurred in or otherwise the result of his active service.

7.  The competent medical evidence of record does not reflect that the Veteran currently has diabetic neuropathy.

8.  The preponderance of the competent medical and other evidence of record does not reflect that the Veteran's erectile dysfunction was incurred in or otherwise the result of his active service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for the Veteran's diabetes mellitus type II.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  Service connection is not warranted for the Veteran's hypertension.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

3.  Service connection is not warranted for the Veteran's heart disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

4.  Service connection is not warranted for a dental disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

5.  Service connection is not warranted for the Veteran's cataracts.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).

6.  Service connection is not warranted for the Veteran's diabetic neuropathy.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).

7.  Service connection is not warranted for the Veteran's erectile dysfunction.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in September 2006 and November 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Hypertension means persistently high arterial blood pressure, and by some authorities, the threshold for high blood pressure is a reading of 140/90.  See Dorland's Illustrated Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  As such, specific medical testing is required to confirm the presence of hypertension.  Similarly, the Veteran's other claimed disabilities are of the type that specific medical testing is required to confirm that complaints are due to such conditions.  In short, the disabilities for which the Veteran is seeking service connection are not the type of conditions which are subject to lay observation without specific medical testing.

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic disabilities such as diabetes, hypertension, or cardiovascular disease become manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 C.F.R. §§ 3.307, 3.309(a).

In the instant case, the Board finds that the preponderance of the evidence is against the Veteran's claims, and they must be denied.

Initially, the Board observes that a thorough review of the competent medical evidence does not reflect the Veteran has been diagnosed with a current dental disability or any diabetic neuropathy.  Service treatment records and post-service medical records are negative for any complaints or treatment for a dental disability or diabetic neuropathy.  The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The weight of the evidence shows that the Veteran does not have diagnoses of a dental disability or diabetic neuropathy.  Absent evidence demonstrating the presence of a current disability, service connection for a dental disability and diabetic neuropathy must be denied.  Because no dental disability or diabetic neuropathy have been diagnosed in this case, the Board finds that service connection for a dental disability and diabetic neuropathy is not warranted.

The Veteran contends that his period of active duty from April 1966 to February 1970 included service in Taiwan and that he was exposed to herbicides when handling fuel tanks and equipment that had been treated with herbicides in Vietnam.  However, a March 2010 response from the Defense Personnel Records Information Retrieval System indicated that there was no documentation of transportation, storage, or use of tactical herbicides at Ching Chuan Kang Air Base in Taiwan, where the Veteran served.  It also stated that Taiwan was not a Department of Defense listed location of tactical herbicide spray areas and test sites outside of Vietnam.  The Board finds that the evidence of record, including the Veteran's service personnel records, does not reflect that he was ever exposed to herbicides during his period of service.  Thus, the Veteran in this case cannot be afforded the presumption of exposure to Agent Orange during his service in Taiwan.  Therefore, the Board finds that service connection for diabetes mellitus type II, a heart disorder, and cataracts due to a presumption of being related to exposure to herbicides is not warranted.  38 C.F.R. § 3.309(e). 

Having determined that the Veteran is not entitled to presumptive service connection, the Board must now evaluate whether the Veteran is entitled to service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With respect to the Veteran's claims for service connection for diabetes mellitus type II, hypertension, a heart disorder, cataracts, and erectile dysfunction, the Board observes that there is no indication of diabetes mellitus, hypertension, any cardiovascular disorder, cataracts, or erectile dysfunction in the Veteran's service treatment records.  In fact, on separation examination in January 1970, the Veteran's eyes, heart, endocrine system, and genitourinary system were all clinically evaluated as normal.  Similar findings were made on a subsequent February 1971 Reserves examination.  The Veteran's blood pressure readings were 116/72 and 120/72, respectively, on these examinations.  The Board also notes that the Veteran consistently indicated on Reports of Medical History in service that he had no eye trouble, palpitation or pounding heart, high or low blood pressure, or any other symptom associated with the claimed disabilities.

Post-service medical records reflect that the Veteran has diagnoses of diabetes mellitus type II, cataracts, hypertension, erectile dysfunction, and mild left ventricular dilation with antero septal hypokinesia and moderately diminished left ventricular systolic function.  However, the record indicates that all of these disabilities were first diagnosed years after his separation from service.  In fact, the Veteran has acknowledged in his statements that the diabetes mellitus first developed in the 1980s.  As such, he is clearly not entitled to a presumptive grant of service connection for diabetes mellitus type II, a heart disorder, or hypertension within the first post-service year under 38 C.F.R. §§ 3.307, 3.309(a).  Moreover, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  

In addition, no competent medical opinion is of record which relates the diabetes mellitus type II, cataracts, hypertension, erectile dysfunction, and mild left ventricular dilation with antero septal hypokinesia and moderately diminished left ventricular systolic function to active service.  Moreover, the Board concludes that no development on this matter is warranted in this case.  In the absence of evidence of in-service incurrence of the Veteran's disabilities, VA is not obligated to provide a medical examination.  38 C.F.R. § 3.159(c)(4) (2010).    

The Board further notes that the Veteran has claimed that his hypertension, heart disorder, cataracts, and erectile dysfunction are secondary to his diabetes mellitus type II.  Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  However, the Board has determined in the decision herein that service connection is not warranted for the Veteran's diabetes mellitus type II.  Therefore, service connection for hypertension, heart disorder, cataracts, and erectile dysfunction cannot be established on a secondary basis due to diabetes mellitus type II because diabetes mellitus type II is not a service-connected disease.   

In view of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to these claims must be denied.



						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure, is denied.

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II and due to herbicide exposure, is denied.

Entitlement to service connection for a heart disorder, to include as secondary to diabetes mellitus type II and due to herbicide exposure, is denied.

Entitlement to service connection for a dental disability, to include as secondary to diabetes mellitus type II and due to herbicide exposure, is denied.

Entitlement to service connection for cataracts, to include as secondary to diabetes mellitus type II and due to herbicide exposure, is denied.

Entitlement to service connection for diabetic neuropathy, to include as secondary to diabetes mellitus type II, is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus type II, is denied.




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


